DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0176379 in view of Felder et al. (US 2009/0047597).
Re Claim 1, Kim et al. disclose a method for manufacturing a field-effect transistor, the method comprising the steps of: forming a gate electrode (22) on a surface of a substrate (21); forming a gate insulating layer (23) on the gate electrode (22); forming a conductive film (24) containing a conductor and a photosensitive organic component by a coating method (see Paragraph [0041]) on the gate insulating layer (23); exposing the conductive film from a rear surface side of the substrate with the gate electrode as a mask (see Fig. 10); developing the exposed conductive film to form a source electrode and drain electrode (25, see Paragraph [0045]); and forming a semiconductor layer (25) by a coating method between the source electrode and the drain electrode; and exposing the conductor film form the rare surface side of the substrate at predetermined wave length (i.e., UV light exposure, see Abstract) and at predetermined exposure light intensity (I) of light passing through substrate (21), the electrode (22) and the gate insulating layer (23) . The claimed wavelength and intensity is within the scope of Kim et al. and can be achieved as desired, (i.e., UV light can have wavelength between 100 
However, Kim et al. do not specially disclose the well-known mathematical relationship that –log10(I/I0) ≥ 2. 
Felder et al. disclose the correlation how the light absorbance that a light diffuse through material interims of the intensity the light transmitted (I) and the intensity of the incident light (I0), log10(I0/I) = -log10(I/I0) to be 0.1 to 2.0. As Felder et al. disclose, if the absorbance is greater than 2 likely to be too highly absorbing for imaging process and if it is below 0.1 might not sufficient attenuating effect. In the other hand, -log10(I/I0) = 2 is the base absorbance (see Page 5, Paragraph [0053]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Kim et al. reference with  the correlation  –log10(I/I0) ≥ 2 as taught by Felder et al. in order to determine the absorbance efficiency.  
Re Claim 3, as applied to claim 1 above, Kim et al. and  Felder et al. in combination disclose all the claimed limitations including  wherein the gate electrode (22) is formed by a coating method (i.e., printing see Paragraph  [0048]).
Re Claim 5, as applied to claim 1 above, Kim et al. and  Felder et al. in combination disclose all the claimed limitations including wherein the semiconductor layer comprises a carbon nanotube (see Paragraph [0041]).
Re Claim 7, as applied to claim 1 above, Kim et al. and Felder et al. in combination disclose all the claimed limitations including providing the substrate (21) having predetermined thinness. 
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).    
Re Claim 8, as applied to claim 1 above, Kim et al. disclose all the claimed limitations including providing the gate insulating layer (23) having predetermined thickness. Furthermore,  the claimed gate insulating thickness is within the scope of Kim et al. disclosure and routinely optimized as desired. Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).    
Re Claim 12, as applied to claim 1 above, Kim et al. and  Felder et al. in combination disclose all the claimed limitations including wherein the coating method for forming the semiconductor layer is any one selected from the group consisting of an ink-jet method, a dispenser method, and a spray method (see Paragraph [0014]).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (KR 20080062263 A) in view of Kim et al. (US 2010/0176379) and further in view of Felder et al. (US 2009/0047597).
Re Claim 15, Su discloses a method for manufacturing a wireless communication device, the method comprising the steps of: forming a field-effect transistor (see Fig. 4) and forming an antenna pattern (230) on the surface of the substrate (see Fig. 4, Abstract and entire disclosure).
However, Su does not specially disclose particular process how to manufacture the TFT according claim 1 of the instant application. 
Re Claim 1, Kim et al. disclose a method for manufacturing a field-effect transistor, the method comprising the steps of: forming a gate electrode (22) on a surface of a substrate (21); forming a gate insulating layer (23) on the gate electrode (22); forming a conductive film (24) containing a conductor and a photosensitive organic component by a coating method (see Paragraph [0041]) on the gate insulating layer (23); exposing the conductive film from a rear surface side of the substrate with the gate electrode as a mask (see Fig. 10); developing the exposed conductive film to form a source electrode and drain electrode (25, see Paragraph [0045]); and forming a semiconductor layer (25) by a coating method between the source electrode and the drain electrode; and exposing the conductor film form the rare surface side of 
However, Kim et al. do not specially disclose the well-known mathematical relationship that –log10(I/I0) ≥ 2. 
Felder et al. disclose the correlation how the light absorbance that a light diffuse through material interims of the intensity the light transmitted (I) and the intensity of the incident light (I0), log10(I0/I) = -log10(I/I0) to be 0.1 to 2.0. As Felder et al. disclose, if the absorbance is greater than 2 likely to be too highly absorbing for imaging process and if it is below 0.1 might not sufficient attenuating effect. In the other hand, -log10(I/I0) = 2 is the base absorbance (see Page 5, Paragraph [0053]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Kim et al. reference with  the correlation  –log10(I/I0) ≥ 2 as taught by Felder et al. in order to determine the absorbance efficiency.  
And it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide Su reference with particular method of forming TFT and the correlation  –log10(I/I0) ≥  as taught by combination of Kim et al. and Felder et al. in order form self-aligned organic thin film transistor (TFT) and to determine the absorbance efficiency during fabrication of TFT device.   
Allowable Subject Matter
Claims 9, 10, 11, 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4 and 16-19 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “exposing the conductive film from a rear surface side of the substrate with the source electrode and the drain electrode as a mask; and developing the exposed conductive film to form a gate electrode,” as recited in claim 2, “wherein the semiconductor layer comprises a carbon nanotube composite with a conjugated polymer attached to at least a part of a surface of the carbon nanotube” as recited in claim 19. 
Claims 4 and 16-18 are also allowed as being directly dependent of the allowed independent base claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Response to Arguments
Applicant's arguments filed on November 30, 2021 have been fully considered but they are not persuasive.   
Applicant argues that “Felder's recitation of the formula for absorbance renders obvious the relationship in claim 1 of -Logio(I/Io) > 2. In claim 1, as noted above, Io is the intensity of the exposure light and I is the intensity of light passing through the substrate, and the electrode and the gate insulating layer formed on the substrate surface. Thus, it is clear that the light must pass through all of these layers. Felder is not directed to this process, and therefore a person having ordinary skill in the art would have no reason to look to Felder in guidance for an appropriate absorbance. Felder only discloses that selective exposure on the transfer-assist layer makes it possible to transfer the donor element on a substrate to an adjacent receiver element. Felder: Claim 1. This is not the same as the present claim 1, where the light must pass through two layers before exposing the outer layer. See Specification as filed. Figs IE and 2E. The purpose of exposure in Felder is not the same as that in the present invention. Moreover, "I" in Felder at [0053] is defined as the intensity of the light transmitted, which is not the intensity of the light passing through all of the substrate, and the electrode and the gate insulating layer formed on the substrate surface, recited in the instant claim 1. Therefore, a person having an ordinary skill in the art would not predict the results disclosed in [0032] of the specification as filed based on the disclosure of Felder. Su, cited in the rejection of claim 15, along with Kim and Felder, does not cure this deficiency of Felder combined with Kim. Accordingly, Applicant 
In response to Applicant’s argument it is respectfully submitted that the argument does not commensurate with the scope of the claims, in particularly, as stated above.
Kim et al. disclose a method for manufacturing TFT comprises transparent materials and exposing the conducive layer from the rare side of the substrate by passing a light through the substrate similar to the claimed invention of the instant application. The only difference is Kim et al. do not specially disclose the absorbance using the well-known Beer-Lambert law. 
The Beer-Lambert law stated that if the beam of the monochromatic light is passed through a layer/material, the absorbance can be measured by experimental values of the original intensity of the beam light and the intensity of the bam light after passing through the layer/material. 
Accordingly the Beer-Lambert law expressed as A = log (Io/I) = -log(I/Io), and it is a well-known phenomenon. Although, the absorbance calculation is within the scope of Kim et al. disclosure, Kim et al.  do not specially mentioned such phenomenon.  In this case, Felder et al. clearly disclose the correlation how the light absorbance using Beer-Lambert law. Applicant’s arguments that “light must pass through all of these layers. Felder is not directed to this process” has no merit because Kim et al. disclose the light being pass through all the layers. The Beer-Lambert law expression of absorbance is related light pass through a material. Hence, Applicant’s arguments in this matter is irrelevant and the claimed invention of the instant application neither novel nor nonobvious. Therefore, the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
March 12, 2021